In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-895V
                                   Filed: November 15, 2016
                                          Unpublished

****************************
PAULA F. HOLLAND,                       *
                                        *
                    Petitioner,         *     Joint Stipulation on Damages;
v.                                      *     Influenza (“Flu”) Vaccine; Guillain-Barré
                                        *     Syndrome (“GBS”); Chronic
SECRETARY OF HEALTH                     *     Inflammatory Demyelinating
AND HUMAN SERVICES,                     *     Polyneuropathy (“CIDP”); Special
                                        *     Processing Unit (“SPU”)
                    Respondent.         *
                                        *
****************************
Matthew F. Belanger, Faraci Lange, LLP, Rochester, NY, for petitioner.
Linda S. Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On September 23, 2014, Paula F. Holland (“petitioner”), filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered Guillain-Barré Syndrome (“GBS”) and GBS-caused chronic inflammatory
demyelinating polyneuropathy (“CIDP”) as a result of receiving the influenza (“flu”)
vaccine on October 2, 2012. Pet. at 1; Stip., filed Nov. 14, 2016, at ¶¶ 1, 2, 4.
Petitioner further asserts that the vaccine was administered in the United States, that
she experienced the residual effects of her injury for more than six months, and that
there has been no prior award or settlement of a civil action for damages as a result of
her condition. Pet. at 1-6; Stip. at ¶¶ 3-5. Respondent denies that the flu vaccine
caused petitioner to suffer from GBS or CIDP or any other injury. Stip. at ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on November 14, 2016, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        (1) A lump sum payment of $689,591.32, which amount represents
            compensation for first year life care expenses ($51,247.32), lost
            earnings ($438,344.00), and pain and suffering ($200,000.00), in the form
            of a check payable to petitioner, Paula F. Holland; and

        (2) A lump sum payment of $25,150.31, which amount represents
            reimbursement of a lien for services rendered on behalf of petitioner, in
            the form of a check payable jointly to petitioner and

                               Oswego County Department of Social Services
                                            P.O. Box 1320
                                          Mexico, NY 13114
                                         Attn: Cheryl Wallace
                                        Recipient ID: EZ21633V

            Petitioner agrees to endorse this payment to Oswego County Department of
            Social Services.

        (3) An amount sufficient to purchase the annuity contract described in
            paragraph 10 of the attached stipulation, paid to the life insurance
            company from which the annuity will be purchased.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2